Mr. Chief Justice Waite
delivered the opinion of the court. ■
We think it was not error for the court to say to the jury that ground chicory was the same thing, as burnt chicory. The chicory root cannot- be ground until it is burned, and burnt chicory is not an article of commerce until it is ground. *78Whether or not the article importéd was a new preparation, and something other than ground chicory, that is to say, whether it was prepared chicory and not simply ground chicory, was a question of fact that was properly left to the jury.

Judgment affirmed.